476 So. 2d 761 (1985)
Francisco LEON, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 84-2440.
District Court of Appeal of Florida, Third District.
October 15, 1985.
Francisco Leon, in pro. per.
Janet L. Smith, Miami, for appellee.
Before HENDRY, HUBBART and BASKIN, JJ.
PER CURIAM.
Claimant Francisco Leon appeals an order of the Unemployment Appeals Commission [Commission]. The Commission affirmed the appeals referee's dismissal of Leon's untimely appeal from a claims adjudication denying unemployment compensation benefits. We agree that the late filing deprived the referee of jurisdiction to consider the merits of Leon's claim. § 443.151(3)(a), (4)(b), Fla. Stat. (1983); Fla. Admin. Code, Rule 38E-5.07(2).
*762 Leon does not dispute that the notice of appeal was untimely. We must therefore accept the appeals referee's finding of untimeliness. See Wilson v. State, Department of Administration Division of Retirement, 472 So. 2d 525 (Fla. 3d DCA June 25, 1985). Leon's failure to comply with applicable review procedures compels us to affirm the Commission's order.
Affirmed.